Case 3:21-cr-O0065-SMR-SBJ Document 14 Filed 07/15/21 Page 1 of 20

IN THE UNITED STATES DISTRICT couRT * Ung » Oly
FOR THE SOUTHERN DISTRICT OF IOWA g
UNITED STATES OF AMERICA, Criminal No. 3:21-cr-65
INDICTMENT
T. 18 U.S.C. § 2
18 U.S.C. § 1343
18 U.S.C. § 1349
18 U.S.C. § 1956(a)(1)(B) (i)
18 U.S.C. § 1956(h)
18 U.S.C. § 1957
18 U.S.C. § 981
18 U.S.C. § 982(a)(1)
21 U.S.C. § 853
28 U.S.C. § 2461(c)

Vv.

VEMUNA KATJAIMO, and
EMMANUEL AZUBUIKE OGBEIDE,

Defendants.

)
)
)
)
)
)
)
)
)
)
)
)
)

THE GRAND JURY CHARGES:
At all times material to this Indictment:

BUSINESS EMAIL COMPROMISE

1. On or about May 2019 through July 2019, Victim Company #1, located
in Muscatine, Iowa, within the Southern District of Iowa, fell victim to a Business
Email Compromise scam, herein after referred to as a “BEC.”

2. In BEC scams, the scammers target businesses and individuals making
wire transfer payments. The scammers often target employees with access to
company finances and trick those employees via email into making wire transfers to
a bank account that scammers falsely represent as belonging to one of the company’s
trusted venders or partners—when in fact that account is controlled by the seammers

and their associates. Additionally, BEC scammers sometimes use sophisticated
Case 3:21-cr-00065-SMR-SBJ Document 14 Filed 07/15/21 Page 2 of 20

computer intrusion techniques to alter legitimate payment-request emails, change
the recipient bank account to an account controlled by the fraudsters or obtain
company information related to outstanding invoices and venders.

3. One of the common methods BEC schemes employ is the use of “spoofed”
email accounts. Spoofed email accounts are accounts that imitate the corporate email
accounts of an employee of a vender of a victim company. These fake e-mail accounts
are specifically designed to trick employees of the company with access to the
company’s finances to think the fake email accounts are authentic. Fraudsters use
those imitation accounts to direct employees, customers, or partners of a victim
company to send money to a bank account controlled by the fraudster or a co-
conspirator. Fraudsters often direct an employee, customer, or partner to wire funds
under the disguise of legitimate business transactions, as in a payment to a vender.

A, The fraudulent emails or computer intrusions described above are sent
via interstate wires and the money sent in response to the BEC scam is sent to bank
accounts via interstate wires. Therefore, these scams can be a violation of the Wire
Fraud statute, Title 18, United States Code, Section 1343 and two or more individuals
who agree to participate in these scams may violate the Fraud Conspiracy statute,
Title 18, United States Code, Section 1349.

5. Between in or about May 2019 and July 2019, an unknown individual
sent via the Internet an email to Victim Company #1 that falsely, fraudulently, and

materially represented that it was from one of Victim Company #1’s trusted venders.
Case 3:21-cr-0O0065-SMR-SBJ Document 14 Filed 07/15/21 Page 3 of 20

That email falsely, fraudulently, and materially requested that Victim Company #1
change the routing and account number for the bank in Victim Company #1’s system
for all future payments. Based on those materially false and fraudulent
representations, Victim Company #1, sent two interstate wire money transfers to an
account they thought was controlled by one of their venders located in San Antonio,
Texas, for payment of services. As a result, Victim Company #1 sent approximately
$265,151.46, via interstate wire, to a fraudster, instead of the intended vender
company recipient.
MONEY LAUNDERING CONSPIRACY

6. In order to collect the fraudulent proceeds, BEC fraudsters need bank
accounts controlled by co-conspirators to collect the stolen money. Therefore, prior to
the scam, a co-conspirator would open a bank account under the name of a non-
existent business in order to conceal and disguise the nature, location, sources,
ownership, and control of the proceeds of the fraud.

7. Further, after a BEC scam was successful and the money was deposited
into the co-conspirator’s account, bank account records show that the co-conspirator
acted quickly to remove any fraudulent funds deposited into the accounts (s)he
controlled. The quick withdrawal of funds was also designed to conceal and disguise
the nature, location, sources, ownership, and control of the proceeds of the fraud.

8. Victim Company #1 sent approximately $265,151.46 to a bank account

controlled by members of the conspiracy.
Case 3:21-cr-00065-SMR-SBJ Document 14 Filed 07/15/21 Page 4 of 20

9. Bank accounts owned and controlled by the Defendants and their co-
conspirators received a significant amount of funds derived from victims of multiple
other BEC scams.

10. Based on a) transfer of funds between the co-conspirators;
b) communication between the conspirators; and c) the common source of the money
(BEC scam), VEMUNA KATJAIMO and EMMANUEL AZUBUIKE OGBEIDE
agreed to launder funds from the same fraud conspiracy.
ROLES

11. Victim Company #1 is a global company with its headquarters located
in Muscatine, Iowa, which is within the Southern District of Iowa. It is common
practice for Victim Company #1 to pay its venders via direct ACH! payments to the
vender’s known bank account. These ACH payments are accomplished using
interstate wires in the following manner:

A. Victim Company #1 uses an accounting software designed for engineering

companies. Vender records are added using the accounting software. An
ACH is first initiated using this software. There is a manual upload of the
ACH file to Victim Company #1’s bank, Wells Fargo Bank. This is all done
from Victim Company #1’s corporate headquarters in Muscatine, Iowa. The

computer servers for Victim Company #1 are located in the Muscatine, Iowa

 

1 An ACH transfer is the electronic movement of money between banks through the Automated
Clearing House network. ACH transfers including but not limited to an external funds transfers,
person-to-person payments, bill payments, direct deposits from employers and government benefit
programs, and business-to-business payments.

4
Case 3:21-cr-O0065-SMR-SBJ Document14 Filed 07/15/21 Page 5 of 20

location. The payment cycle for Victim Company #1 starts in accounts
payable, where a vender invoice is entered. The payment run is initiated by
the Financial Reporting Department and the ACH file is uploaded to Wells
Fargo by a Treasury Department associate using an _ electronic
communication transmitted via interstate commerce. Once received by
Wells Fargo Bank, the ACH payments are sent to the Federal Reserve using
an electronic communication transmitted via interstate commerce, which
then sends the payments to the vender (also using an electronic
communication transmitted via interstate commerce).

12. Defendant, VEMUNA KATJAIMO, is a citizen of Namibia, and entered
the United States pursuant to a Non-Immigrant B1/B2 Visa that has expired; at all
times relevant to this indictment she lived in Richardson, Texas.

13. Defendant, EMMANUEL AZUBUIKE OGBEIDE, is a citizen of Nigeria,
and entered the United States on a B1/B2 Visa; at all times relevant to this
indictment he lived in Richardson, Texas.

COUNT 1
Conspiracy to Commit Wire Fraud

14. Count One incorporates by reference, as if fully set forth herein,
paragraphs one through thirteen of this Indictment.

OBJECTS OF THE CONSPIRACY

15. Beginning on unknown dates but no later than June 2018, and

continuing through an unknown date, but no earlier than on or about July 31, 2019,
5
Case 3:21-cr-O0065-SMR-SBJ Document 14 Filed 07/15/21 Page 6 of 20

in the Southern District of Iowa, and elsewhere, Defendants, VEMUNA KATJAIMO
and EMMANUEL AZUBUIKE OGBEIDE, together with others known and unknown
to the Grand Jury, knowingly conspired to commit wire fraud, in violation of Title 18
United States Code, Section 1343.

16. Defendants, VEMUNA KATJAIMO and EMMANUEL AZUBUIKE
OGBEIDE, together with others known and unknown to the Grand Jury, voluntarily
entered into an agreement to execute and attempt to execute a scheme to defraud
victims as to material matters, and to obtain money and property from such victim
by means of materially false and fraudulent pretenses, representations, and
promises, and the concealment of material facts; and in furtherance of that scheme
used interstate wire communications.

MANNER AND MEANS

17. The fraudulent schemes were conducted, in part, by hacking into the
computer system of either the BEC fraud victim, or a party with whom the fraud
victim conducted business. The purpose of the intrusion was to obtain information
about the victim company’s business relationships, to whom they owed money, and
information about outstanding invoices. In some instances, part of this computer
intrusion involved setting up rules on the email accounts of employees for the victim
company or their vender so that the fraud would go undetected and allow the

conspirator to gain more information.
Case 3:21-cr-O0065-SMR-SBJ Document 14 Filed 07/15/21 Page 7 of 20

18. As part of the scheme, one of the conspirators would obtain a spoofed
email account by procuring an email domain name that was nearly identical to the
domain name used by a vender of the victim company. The person using the spoofed
email account would email employees of the victim company and purport to be from
a vender to whom the victim company owed money. The conspirator would then
convince the victim company to change the bank account and routing information
they had on file for the vender so that future payments would be diverted to an
account under the control of other co-conspirators. In the case of Victim Company
#1, on or about May 21, 2019, a co-conspirator obtained the domain name
rkcigroup.com with the intent to trick Victim Company #1’s employees into believing
that they were corresponding with a known vender, thereby allowing the scheme to
be successful.

19. Prior the execution of this fraud, Defendants, KATJAIMO and
OGBEIDE, together with other conspirators both known and unknown to the Grand
Jury, would open bank accounts in the name of non-existent businesses for the
purpose of receiving the diverted funds. The bank account information, including the
account number and routing number would then be communicated to the conspirator
that was communicating with the victim company so the conspirator would know
where to have the victim company wire the money. For example, on or about
February 138, 2019, Defendant KATJAIMO, opened or caused to be opened, bank

account ending in x3975 with BBVA Compass under the name of Bryant Brothers
Case 3:21-cr-O0065-SMR-SBJ Document 14 Filed 07/15/21 Page 8 of 20

Construction, a non-existent business, based on materially false or fraudulent
statements, representations, and the concealment of material facts.
20. Once these funds were received by Defendants, they would work
together and with others both known and unknown to the Grand Jury, to withdraw,
transfer, exchange, or otherwise move the funds to different accounts to avoid
detection, disguise and conceal the source of the funds, and to prevent the funds from
being frozen by the financial institution or law enforcement.
21. On or about the following dates, in the Southern District of Iowa, and
elsewhere, VEMUNA KATJAIMO and EMMANUEL AZUBUIKE OGBEIDE,
together with others known and unknown to the Grand Jury, did cause to be
transmitted in interstate commerce, by means of email communication via the
Internet, that is: email communications to Victim Company 1#’s employees, M.A. and
D.M., regarding the payment of outstanding invoices. An example of this activity is
as follows:
A. On or about May 24, 2019, an email communication transmitted in
interstate commerce from kbeckman@rkcigroup.com to Victim Company
#1’s employee, M.A., in Muscatine, Iowa, requesting information about
invoices UI18001011 — 1013.

B. On or about May 24, 2019, an email communication transmitted in

interstate commerce via the Internet from kbeckman@rkcigroup.com to
Case 3:21-cr-O0065-SMR-SBJ Document 14 Filed 07/15/21 Page 9 of 20

Victim Company #1’s employee, M.A., in Muscatine, Iowa, requesting a
form to change the banking information for Victim Company #1’s vender.

C. On or about May 24, 2019, an email communication transmitted - in
interstate commerce from kbeckman@rkcigroup.com to Victim Company
#1’s employee, M.A., in Muscatine, Iowa, requesting information about
invoices UI18001011 — 1013.

D. On or about May 29, 2019, an email communication transmitted in
interstate commerce from kbeckman@rkcigroup.com to Victim Company
#1’s employee, M.A., in Muscatine, Iowa, inquiring about the status of the
banking update.

E. On or about May 30, 2019, an email communication transmitted in
interstate commerce from kbeckman@rkcigroup.com to Victim Company
#1’s employee, D.M.,in Muscatine, Iowa, asking for confirmation of amount
sent via ACH.

F. On or about June 7, 2019, through July 2, 2019, a series of email
communications transmitted in interstate commerce from
kbeckman@rkcigroup.com to Victim Company #1’s employees, M.A. and
D.M., in Muscatine, Iowa, inquiring into the status of payment on invoice
UI18001013.

23. On or about the following dates, in the Southern District of Iowa, and

elsewhere, VEMUNA KATJAIMO and EMMANUEL AZUBUIKE OGBEIDE,
Case 3:21-cr-0O0065-SMR-SBJ Document 14 Filed 07/15/21 Page 10 of 20

together with others known. and unknown to the Grand Jury, did cause to be
transmitted in interstate commerce, by means of a wire communication, that is an
electronic funds transfer, from Victim Company 1#’s Wells Fargo bank account, in
Muscatine, Iowa, to the “Bryant Brothers Construction BBVA Compass” bank .
account ending in x3975, which is located in Texas and under the control of VEMUNA
KATJAIMO. An example of this activity is as follows:

A. On or about May 30, 2019, a conspirator fraudulently induced Victim
Company #1 to make an interstate wire transfer in the amount of
$131,719.65 from Victim Company #1’s Wells Fargo account, in Muscatine,
Iowa, to BBVA Compass bank account ending in x3975.

B. On or about July 3, 2019, a conspirator fraudulently induced Victim
Company #1 to make a second interstate wire transfer in the amount of
$133,434.81 from Victim Company #1’s Wells Fargo account, in Muscatine,
Iowa, to BBVA Compass bank account ending in x3975.

This is a violation of Title 18, United States Code, Section 1349.

COUNT 2
Conspiracy to Commit Money Laundering

24. Count Three incorporates by reference, as if fully set forth herein,
paragraphs one through twenty-three of this Indictment.
25. Beginning at least as early as June 1, 2018, and continuing until July

31, 2019, in the Southern District of Iowa and elsewhere, VEMUNA KATJAIMO and

10
Case 3:21-cr-O0065-SMR-SBJ Document 14 Filed 07/15/21 Page 11 of 20

EMMANUEL AZUBUIKE OGBEIDE, did knowingly combine, conspire, and agree
together, and with other persons known and unknown to the Grand Jury, to commit
offenses against the United States in violation of Title 18, United States Code, Section
1956, specifically, to wit: to knowingly conduct and attempt to conduct financial
transactions affecting interstate commerce and foreign commerce, which transactions
involved the proceeds of specified unlawful activity, that is, wire fraud and conspiracy
to commit wire fraud as described in this Indictment, knowing that the transactions
were designed in whole or in part to conceal and disguise the nature, location, source,
ownership, and control of the proceeds of specified unlawful activity, and that while
conducting and attempting to conduct such financial transactions, knew that the
property involved in the transactions represented the proceeds of some unlawful
activity, in violation of Title 18, United States Code, Section 1956(a)(1)(B)(i).

26. Beginning at least as early as June 1, 2018, and continuing until July
31, 2019, in the Southern District of lowa and elsewhere, VEMUNA KATJAIMO and
EMMANUEL AZUBUIKE OGBEIDE, did knowingly combine, conspire, and agree
together, and with other persons known and unknown to the Grand Jury, to commit
offenses against the United States in violation of Title 18, United States Code, Section
1956, specifically, to wit: to knowing engage, or attempt to engage, in monetary
transactions in criminally derived property of a value greater than $10,000 and is
derived from specified unlawful activity, in violation of Title 18, United States Code,

Section 1957.

il
Case 3:21-cr-0O0065-SMR-SBJ Document 14 Filed 07/15/21 Page 12 of 20

MANNER AND MEANS

27. Defendant, VEMUNA KATJAIMO, would open or cause to be opened, a
bank account through the use of false or fraudulent pretenses, representations, and
concealment of material facts for the purpose of receiving funds procured from a
successful BEC fraud. This bank account would be in the name of a non-existent
business or in KATJAIMO’S name. The bank account information would be
communicated to a co-conspirator prior to the fraud so that the fraudster would know
where to direct the victim to send the money.

28. A co-conspirator would then make false or fraudulent statements,
representations, and conceal material facts, in order to persuade the victim company
to deposit, wire, or transfer funds into a bank account controlled by another co-
conspirator. In the case of Victim Company #1, a bank account controlled by
Defendant KATJAIMO.

29. Once the money was deposited, bank account records show that
Defendant, KATJAIMO, acted quickly to remove the fraudulent funds through cash
withdrawals, wire transfers, cashier’s checks, money orders, and deposits into further
accounts used by, or under the control of, herself or other co-conspirators before the
victim became aware of the fraudulent nature of the transaction. As part of this
process, Defendant KATJAIMO conducted financial transactions with Defendant,
OGBEIDE, and others known and unknown to the Grand Jury, for them to take

control of a portion of the money. The use of a bank account in the name of a business

12
Case 3:21-cr-0O0065-SMR-SBJ Document 14 Filed 07/15/21 Page 13 of 20

and the quick removal of funds to multiple sources, is designed to conceal and disguise
the nature, location, sources, ownership, and control of the proceeds of the fraud.

30. Defendants KATJAIMO and OGBEIDE, would knowingly participate
in, and conduct, financial transactions affecting interstate and foreign commerce that
involved the proceeds from the BEC scams that were procured via wire fraud, as
described in this Indictment. When they engaged in these financial transactions,
Defendants KATJAIMO and OBGEIDE, knew that the property involved in the
transactions represented the proceeds of some unlawful activity, and they conducted
the financial transactions, knowing that they were designed in whole or in part to
conceal and disguise the nature, location, source, ownership, and control of the
proceeds of wire fraud.

31. In furtherance of the conspiracy, and to accomplish its objects,
Defendants, together with others known and unknown to the Grand Jury, on or about
the dates set forth below, engaged in various activities and financial transactions,
including, but not limited to, and by way of example only the following:

A. On May 31, 2019, Defendant KATJAIMO, obtained cashier’s check
504058513 in the amount of $79,500 payable to Defendant, OGBEIDE,
and drawn on BBVA Compass bank account ending in x3975. On this
same date, Defendant OGBEIDE, deposited this cashier’s check into his

personal Capital One checking account ending in x8725.

13
Case 3:21-cr-00065-SMR-SBJ Document 14 Filed 07/15/21 Page 14 of 20

B. On May 31, 2019, Defendant KATJAIMO, obtained cashier’s check
504058512 in the amount of $21,000 payable to herself, and drawn on
BBVA Compass bank account ending in x3975.

C. On May 31, 2019, Defendant KATJAIMO, withdrew $9,800 in cash from
BBVA Compass bank account ending in x3975.

D. On June 1, 2019, Defendant KATJAIMO, obtained cashier’s check
504149266 in the amount of $20,000 payable to Defendant, OGBEIDE,
and drawn on BBVA Compass bank account ending in x3975.

E. On June 1, 2019, Defendant KATJAIMO, obtained cashier’s check
504149265 in the amount of $20,000 payable to herself, and drawn on
BBVA Compass bank account ending in x3975.

F. On June 7, 2019, Defendant OGBEIDE, deposited cashier’s check
504149266 into his personal Capital One checking account ending in
x8725.

G. On July 6, 2019, Defendant KATJAIMO, obtained cashier’s check
504825072 in the amount of $6,000 payable to herself, and drawn on
BBVA Compass bank account ending in x3975.

H. On July 6, 2019, Defendant KATJAIMO, obtained cashier’s check
504825070 in the amount of $39,600 payable to Defendant, OGBEIDE,

and drawn on BBVA Compass bank account ending in x3975. On this

14
Case 3:21-cr-00065-SMR-SBJ Document 14 Filed 07/15/21 Page 15 of 20

same date, Defendant, OGBEIDE, deposited this cashier’s check into his
personal Capital One checking account ending in x8725.

I. On July 6, 2019, Defendant KATJAIMO, obtained cashier’s check
504825069 in the amount of $32,400 payable to AOIC Direct, LLC, and
drawn on BBVA Compass bank account ending in x3975.

J. On July 6, 2019, Defendant KATJAIMO, obtained cashier’s check
504825071 in the amount of $9,000 payable to J.N., and drawn on BBVA
Compass bank account ending in x3975.

K. | On July 8, 2019, Defendant KATJAIMO, obtained cashier’s check
504810090 in the amount of $10,000 payable to Defendant, OGBEIDE,
and drawn on BBVA Compass bank account ending in x3975.

L. On July 10, 2019, Defendant OGBEIDE, deposited cashier’s check
504810090 into his personal Capital One checking account ending in
x8725.

This is in violation of Title 18, United States Code, Section 1956(h).

COUNTS 3-9
Unlawful Monetary Transactions

32. Counts Three through Nine incorporates by reference, as if fully set
forth herein, paragraphs one through thirty of this Indictment.

33. Onor about the following dates, the Defendants, VEMUNA KATJAIMO
and EMMANUEL AZUBUIKE OGBEIDE, and others known and unknown to the

Grand Jury, each aiding and abetting the other, knowingly engaged in, attempted to
15
Case 3:21-cr-O0065-SMR-SBJ Document 14 Filed 07/15/21 Page 16 of 20

engage in, and caused others to engage in, and attempt to engage in, the following
monetary transactions, in and affecting interstate and foreign commerce, in
criminally derived property of a value greater than $10,000, by making the following
transfers, such property having been derived from specified unlawful activity,
namely, wire fraud, in violation of Title 18, United States Code, Section 1343, and
conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section
1349 knowing that the funds involved represented the proceeds of some form of

unlawful activity, as follows:

 

Count Defendant Date Transaction

 

3 KATJAIMO 05/31/2019 Cashier’s check
OGBEIDE 504058513
payable to
OGBEIDE in the
amount of
$79,500 drawn on
BBVA account
x3975 and
deposited into
Capital One
checking account
ending in x8725.
4 KATJAIMO 05/31/2019 Cashier’s check
504058512 in the
amount of
$21,000 payable
to KATJAIMO
and drawn on
BBVA Compass
bank account
x3975.

5 KATJAIMO 06/01/2019 Cashier’s check
504149266 in the
amount of

 

 

 

 

 

 

 

 

16
Case 3:21-cr-00065-SMR-SBJ Document 14 Filed 07/15/21

Page 17 of 20

 

$20,000 payable
to OGBEIDE and
drawn on BBVA
Compass bank
account x3975.

 

6 OGBEIDE

06/07/2019

Deposit of .
cashier’s check
504149266 in the
amount of
$20,000 into
Capital One
checking account
ending in x8725.

 

7 KATJAIMO

06/01/2019

Cashier’s check
504149265 in the
amount of
$20,000 payable
to KATJAIMO
and drawn on
BBVA Compass
bank account
x3975.

 

8 KATJAIMO
OGBEIDE

07/06/2019

Cashier’s check
504825070 in the
amount of
$39,600 payable
to OGBEIDE,
drawn on BBVA
Compass bank
account x3975,
and deposited
into Capital One
checking account
ending in x8725.

 

9 KATJAIMO

 

 

 

07/06/2019

 

Cashier’s check
504825069 in the
amount of
$32,400 payable
to AOIC Direct,
LLC, and drawn
on BBVA

 

17

 
Case 3:21-cr-00065-SMR-SBJ Document 14 Filed 07/15/21 Page 18 of 20

 

Compass bank
account x3975.

 

 

 

 

 

 

This is in violation of Title 18, United States Code, Sections 2 and 1957.

Forfeiture Allegations

34.  Asthe result of committing the conspiracy to commit wire fraud charged
in Count One of this Indictment, VEMUNA KATJAIMO and EMMANUEL
AZUBUIKE OGBEIDE, shall forfeit to the United States, pursuant to Title 18,
United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section
2461(c), any and all property, real and personal, which constitutes or is derived from
proceeds traceable to the commission of said offense, including but not limited to a
sum of money in United States currency representing the amount of proceeds
traceable to the commission of said offense.

35. Asa result of committing the money laundering offenses alleged in
Counts Two through Nine of this Indictment, VEMUNA KATJAIMO and
EMMANUEL AZUBUIKE OGBEIDE, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 982(a)(1), any and all property, real and
personal, involved in said offenses, and any property traceable to such property,
including but not limited to a sum of money in United States currency representing
the amount of property involved in said offenses.

Substitute Assets Provision

18
Case 3:21-cr-00065-SMR-SBJ Document 14 Filed 07/15/21 Page 19 of 20

36.

If any of the above-described forfeitable property, as a result of any act

or omission of the defendants:

a.

cannot be located upon the exercise of due diligence;

has been transferred to or sold to, or deposited with, a third person;
has been placed beyond the jurisdiction of the Court;

has been substantially diminished; or

has been commingled with other property which cannot be subdivided
without difficulty; and

it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p), as incorporated by Title 18, United States
Code, Section 982(b)(1) and Title 28, United States Code, Section
2461(c), to seek forfeiture of any other property of the defendants up to

the value of the forfeitable property described above.

19
Case 3:21-cr-O0065-SMR-SBJ Document 14 Filed 07/15/21 Page 20 of 20

Title 18, United States Code, Sections 981 and 982; Title 21, United States

Code, Section 853; and Title 28, United States Code, Section 2461.

A TRUE BILL.

 

FOREPERSON
Richard D. Westphal
Acting United States Attorney

By: \Qanl Q

Amanda W. Searle
Assistant United States Attorney

20
